DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 
Status of the Claims
	Claims 1-7 and 9-10 are pending in the application.
	In Applicant’s response filed 03/15/2021, claims 1, 7, and 9 were amended and claim 8 was cancelled.  These amendments have been entered.

Abstract
	Applicant’s amended Abstract filed 03/15/2021 has been entered and has overcome the previous objection set forth in the Office Action mailed 01/14/2021.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 10-2017-0080448, a copy of which was attached with the Office Action mailed 1/14/2021 along with a machine generated English translation).
Re Claim 1:  Lee discloses a stabilizer link comprising: 
a ball stud (40; Fig. 5) comprising a ball installed at a bottom (Examiner notes that the orientation of Fig. 5 shows the ball at the top; however, in the orientation of Fig. 3, the ball is at the bottom; Examiner further notes that no specific orientation is defined in the claims; see Examiner-annotated inverted Fig. 5 below) thereof; 
a bearing member (42) configured to cover the ball, and to provide grease (see parag. [0124) to an outer circumferential surface of the ball; and 
a case (20) comprising a housing groove receiving the bearing member 42) in which the bearing member is mounted, 
wherein:
the bearing member comprises a bearing body (see below) comprising an opened upper portion, a side portion, and a bottom portion, the opened upper portion being configured to house the ball therein; and 
the bottom portion (see the elliptically-shaped bottom portion in annotated Fig. 5 below) of the bearing body has a greater thickness (for example, at the “thicker bottom portion” shown 

    PNG
    media_image1.png
    655
    733
    media_image1.png
    Greyscale

Re Claim 2:  Lee discloses a stabilizer link wherein the case (20) is formed of a plastic material (“plastic insert molding 20”; see parag. [0059]).
Re Claim 3:  Lee discloses a stabilizer link wherein the bearing member (42) further comprises a lubrication groove (421, 422; Fig. 17) formed in an inner surface of the bearing body to guide a flow of grease.
Re Claim 4:  Lee discloses a stabilizer link wherein the lubrication groove (421, 422; Fig. 17) comprises: 
a first lubrication groove (421) formed in a top-to-bottom direction in the inner surface of the bearing body; and 
a second lubrication groove (422) crossing the first lubrication groove, and formed in a circumferential direction in the inner surface of the bearing body.
Re Claim 5:  Lee discloses a stabilizer link wherein a plurality of first lubrication grooves (421; Fig. 17) are formed at predetermined intervals in the inner surface of the bearing body.
Re Claim 9:  Lee discloses a stabilizer link wherein the bearing body (42) has a grease pocket (see “grease pocket” in the Examiner-Annotated inverted Fig. 5 above; also see Examiner-Annotated Fig. 18 below) concavely formed in the bottom thereof, the grease pocket being isolated from the ball and containing grease.

    PNG
    media_image2.png
    347
    542
    media_image2.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-2017-0080448), as applied to claims 1-5 and 9 above, and further in view of Kuroda (US Patent 8,864,155).
	Re Claims 6-7 and 10:  Lee discloses a stabilizer link significantly as claimed except wherein the bearing member further comprises a protrusion configured to protrude upward from the top of the bearing body to fix the ball (as is required by claim 6);  wherein the first lubrication groove is formed in an inner surface of the protrusion (as is required by claim 7); and wherein the bearing body further comprises cut openings defined in a top-to-bottom direction so as to elastically couple the bearing body to the ball (as is required by claim 10).
Kuroda teaches the use of a stabilizer link comprising a ball stud (101; Fig. 3) and a bearing member (220; Fig. 9), wherein the bearing member comprises a protrusion (222e) configured to protrude upward from the top of the bearing body to fix a ball (120) of the ball stud;  wherein a first lubrication groove (222c; Fig. 9) is formed in the inner surface of the protrusion (222e); and wherein the bearing body further comprises cut openings slits (222d) defined in a top-to-bottom direction so as to elastically couple the bearing body to the ball, for the purpose of providing for joint that is secure and easy to install.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lee such that the bearing member further comprises a protrusion configured to protrude upward from the top of the bearing body to fix the ball (as is claim 6);  wherein the first lubrication groove is formed in an inner surface of the protrusion (as is required by claim 7); and wherein the bearing body further comprises cut openings defined in a top-to-bottom direction so as to elastically couple the bearing body to the ball (as is required by claim 10), as taught by Kuroda, for the purpose of providing for joint that is secure and easy to install.

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive for at least the following reasons:
Applicant has argued that Lee fails to disclose the limitation of claim 1 that “the bottom portion of the bearing body has a greater thickness than a side portion thereof, thereby forming an elliptical shape for the bearing body.”
Specifically, Applicant first argues that the ball bearing 42 has a spherical inner surface.  First of all, Examiner notes that the claim does not preclude a spherical inner surface of the “bearing member”.  Rather the claim requires an “elliptical shape”, which is a feature of the shape of the outside surface of the bearing member.  Secondly, Examiner notes that, while portions of the inner surface of ball bearing 42 are spherical, at least the portion indicated as the “grease pocket” in the Examiner-Annotated Fig. 18 above does not have a spherical shape.
	Next, Applicant argues that since the outer surface of ball bearing 42 comprises thin ribs (see Fig. 6) protruding outward, that the cross-sectional view of Fig. 5 allegedly does not represent the actual thickness of the bottom portion of the ball bearing 42.  First of all, Examiner notes that the thin ribs are integrally formed with the ball bearing and thus can be considered part of the thickness of the ball bearing 42 itself.  Further, Examiner notes that for a surface to be “elliptical”, it does not have to form a full ellipse, but that it must have at least a portion that would extend along an ellipse (as is the case with the instant devices, as shown in the cross-section of instant Fig. 1).  Still further, since an ellipse is, by definition, a two-dimensional shape Lee has a cross-sectional shape that is elliptical (as is shown in the Examiner-Annotated Fig. 5 above), than it properly reads on this limitation.
	For at least these reasons, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678